Citation Nr: 1642993	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  14-05 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.   Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for sleep apnea.

2.   Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 




INTRODUCTION

The Veteran had active duty service from February 1977 to March 2003.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The issue of entitlement to service connection is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   An April 2003 rating decision denied the Veteran's claim of entitlement to service connection for sleep disturbance.  The Veteran did not file an appeal to that decision and it is final. 

2.   Evidence pertaining to the Veteran's sleep condition (sleep apnea), received since the April 2003 rating decision relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.   The April 2003 rating decision that denied the Veteran's claim of entitlement to service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.   Evidence received since the April 2003 decision is new and material, and the Veteran's claim for service connection for sleep apnea, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to reopen his previously denied claim for sleep apnea.  The Veteran contends that he had sleeping problems in service but at the time did not know what to call it.  Specifically, he contends that he had problems staying awake in classes and midday meetings. 

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claims, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156 (a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The record reflects that the Veteran's claim for service connection for sleep disturbance (now claimed as sleep apnea) was last denied in April 2003.  The Veteran did not express timely disagreement or submit new and material evidence within one year, and subsequently the April 2003 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be reopened if new and material evidence is submitted.

In this instance, since the August 2003 rating decision denied the claim on the basis that there was no evidence of a disability; the Board finds that new and material evidence would consist of evidence showing that the Veteran has a current sleep disability.  

The evidence received since the August 2003 rating decision consists of numerous records and documents.  Included within those documents are private treatment records from November 2011 which establish a diagnosis of sleep apnea. 

As the Veteran was previously denied because he did not have a current diagnosis and he has now introduced evidence of a current diagnosis, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for sleep apnea.  See 38 C.F.R. § 3.156 (a).  Therefore, the Board determines that this claim is reopened. 

ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea; to this extent, the appeal is granted.

REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possibly consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran seeks entitlement to service connection for sleep apnea.  The Veteran was denied service connection for sleep disturbance in April 2003; one month after the Veteran was discharged.  The Veteran has stated that he experienced sleep problems during his time in the Army but at the time was not sure what to call it.  The Veteran has asserted that he had problems staying awake in classes and midday meetings.  

In July 2012, the Veteran submitted a statement written by an Army Chief Warrant Officer 4, indicating that while attending the Warrant Officer Advance Course in Fort Lee, Virginia in September 1999, the Veteran would frequently fall asleep in class around 1430 hours and would go to the back of the classroom and stand-up to gain his alertness.

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

Here, the Board finds that the Veteran has satisfied the requirement for evidence that the claimed sleep apnea may be related to service.  Id.  The Veteran has a current diagnosis, there is evidence that the Veteran had sleeping issues in service, and the Veteran has asserted that he's experience sleeping issues since service.  Therefore, a VA examination must be provided. 

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to his sleep apnea.  After obtaining any necessary authorization from the Veteran, all identified records, to include those from any VA facilities, should be obtained for consideration in his appeal.  All reasonable attempts should be made to obtain such records.  

2.   After all records and/or responses have been received; the Veteran should be afforded an appropriate VA examination so as to determine the etiology of his currently diagnosed sleep apnea.  

The examiner is asked to offer an opinion as to whether it is at least as likely as not that the Veteran's diagnosed sleep apnea had its onset in service, has been continuous since service, or is related to service.

All opinions should be supported by a clear rationale and a discussion of the facts and medical principles involved. 

3.   The AOJ should then review the examination report to ensure that the above question has been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports.

4.   Readjudicate the issue on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


